         Case 1:07-cr-00527-PAE Document 78 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   07-CR-527-01 (PAE)
                       -v-
                                                                          ORDER
 ABEL GONZALEZ-CASILLAS,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court appoints Eric Franz, Esq., today’s CJA duty attorney, to assume the

representation of Abel Gonzalez-Casillas.

       SO ORDERED.


                                                        
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: February 8, 2021
       New York, New York
